      Case 1:20-cv-00166-JRH-BKE Document 8 Filed 03/10/21 Page 1 of 1

                       IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                   AUGUSTA DIVISION


MICHAEL BRANDON HILL,

              Plaintiff,

       V.                                                CV 120-166


WARDEN EDWARD PHILBIN; UNIT
MANAGER CLIFORD BROWN;
CORRECTION OFFICER FLUKER;
CORRECTION OFFICER MOSS;
CORRECTION OFFICER WADE;
CORRECTION OFFICER EVERET; and
CORRECTION OFFICER WOODS,

              Defendants.



                                           ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation,to which no objections have been filed. The Court notes

the Magistrate Judge's February 3, 2021 Report and Recommendation was returned as

undeliverable despite being properly addressed to Plaintiff, (see doc. no. 7), thereby leaving

the Court with a stagnant case.       Accordingly, the Court ADOPTS the Report and

Recommendation of the Magistrate Judge as its opinion, DISMISSES this case without

prejudice, and CLOSES this civil action.

       SO ORDERED this /gp^^^ay of March, 2021, at Augusta, Georgia.


                                           J. RANDAL HALL, CHIEF JUDGE
                                           UNI'^ STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
